Citation Nr: 1133686	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1973.  He died in August 2006, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In her October 2008 substantive appeal, the appellant requested that VA schedule her for a hearing before a Member of the Board.  Her hearing was scheduled for July 2011, and she was sent a notice letter in May 2011.  The appellant did not report for the hearing, and she has neither requested a new hearing nor shown good cause for her failure to report.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in August 2006.  The immediate cause of death was cardiopulmonary arrest, due to or as a consequence of adult respiratory distress syndrome, with myocardial infarction listed as a significant condition contributing to his death.

2.  The Veteran served on active duty in Vietnam during the Vietnam era, thereby exposing him to an herbicide agent.

3.  Myocardial infarction is presumed to have been incurred during service as a result of exposure to an herbicide agent.

4.  The competent and probative evidence indicates that myocardial infarction was a contributory cause of death.


CONCLUSION OF LAW

The Veteran's in-service herbicide exposure is presumed to have contributed substantially and materially in causing his death.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309(e), 3.312, 3.313(a) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, any error by VA in complying with the requirements of VCAA as to this issue is moot.

Legal Criteria and Analysis

The claimant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death shows that he died in August 2006.  His cause of death is listed as cardiopulmonary arrest, due to or as a consequence of adult respiratory distress syndrome.  Myocardial infarction is listed as a significant condition contributing to death but not resulting in the underlying cause that was noted above.  

As stated in the July 2011 informal hearing presentation, the appellant essentially observes that the Veteran was hospitalized in July 2006 for an exploratory laparotomy with a pre-operative diagnosis of necrotic small bowel.  Following this procedure, he was transferred to the intensive care unit.  He died approximately one month later.  The appellant contends that the Veteran had experienced several problems with his bowels dating back to January 1967, when he had a hiatal hernia operation and was hospitalized for 11 days in service.  She asserts that there is a connection between the Veteran's in-service bowel symptomatology and the bowel condition for which the Veteran sought treatment in July 2006.  She further believes that there is a link between the Veteran's bowel symptomatology and his death.

The Board has considered the above argument and finds that the appellant's claim may be granted on another basis.  The discussion that follows will therefore focus on the basis on which the appellant's claim is being granted.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)-(3).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii) (2010).  Review of the Veteran's service personnel records reveals that he served in the Republic of Vietnam for several months in 1967.  The Veteran is therefore presumed to have been exposed to Agent Orange.  See id.  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010).  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Pertinent to this appeal, this regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction).  75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309(e)).  

As noted above, the Veteran's Certificate of Death lists "myocardial infarction" as a contributing cause of his death.  Evidence of the existence of this disability is also contained in the contemporaneous medical records that have been associated with the claims file.  Since the evidence of record establishes that the Veteran was exposed to an herbicide agent during the applicable presumptive period and was diagnosed with a disease that has been determined by the Secretary to be associated with exposure to an herbicide agent, the real issue in this case is whether myocardial infarction contributed to cause the Veteran's death.  

The fact that myocardial infarction was listed on the Veteran's Certificate of Death as a significant condition contributing to death but not resulting in the underlying cause tends to support the conclusion that it contributed to cause his death.  But see Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that medical opinions must be supported by clinical findings in the record to be of probative value).  In reviewing the medical evidence of record, the Board notes that an August 2006 discharge report from the date of the Veteran's death indicates that he had a negative cardiac work-up prior to an elective open nissen, yet experienced a "non-ST elevated [myocardial infarction]" his first post-operative day and was transferred to the intensive care unit (ICU).  The Veteran was never released from the ICU and eventually expired as a result of acute lung injury that developed in the days following his myocardial infarction.  

There is nothing in the record suggesting that the Veteran's myocardial infarction did not contribute to cause his death in August 2006.  And, in the Board's opinion, the above-discussed evidence provides clear support for the inclusion of myocardial infarction on the death certificate as a contributory cause of his death.  See also 38 C.F.R. § 3.312(c)(3); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 928 (30th ed. 2003) (defining "myocardial infarction" as gross necrosis of the myocardium (i.e., heart wall) as a result of interruption of the blood supply to the area).  The Board therefore finds that the evidence establishes that the Veteran's death was due, in part, to myocardial infarction, which is presumed to have been incurred during service as a result of exposure to an herbicide agent.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As such, the appellant is entitled to service connection for the cause of the Veteran's death.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


